William Hairston, intestate of defendant Glenn, and his wife, Ruth, worked together in a factory and accumulated $1,500 in money. They went together and deposited the same in the bank, taking a certificate in their joint names, William stating (343) *Page 236 
to the cashier, in her presence, that these were their earnings; that he wanted the certificate in both their names, and that "in case of the death of either of them he wanted the survivor to have all the money." The question of survivorship is not before us, as Ruth claims only one-half of the money, and to that we think she is entitled.
It is admitted that prior to 1868 the husband was entitled to the earnings and services of his wife. The Constitution of 1868 and the Marriage Act (1871-2), Code, chap. 42, makes the wife's property her separate estate, etc., but it has been held that the wife's earnings are still the property of her husband, because he is still under obligation to maintain and support her and children, and because the Constitution does not change his common law rights in that respect. Baker v. Jordan,73 N.C. 145; Syme v. Riddle, 88 N.C. 463. In the latter case it was stated arguendo: "Doubtless a husband may consent that the fruit of his wife's toils shall be her own, and constitute her separate estate; but in such case her title will vest upon his consent and not upon the law; and the validity of the gift, as against his creditors, will depend upon the same rules which govern other conveyances from him to her." That question is now raised in the present case, and we hold it to be the law. The same principle was held in Keev. Vasser, 37 N.C. 553; Springfield Inst. v. Copeland, 39 Am. St., 489;Peterson v. Mulford, 36 N. J., 481.
The agreed facts in this case fail to show that the husband intended to exercise his marital rights over his wife's money, but they show that he intended that his wife should own her share, free from any claim of his, i.e., he gave to her part of their earnings, and there is nothing in the legislation of the State nor in the policy of the law to forbid his doing so.
Affirmed.
Cited: Cunningham v. Cunningham, 121 N.C. 417; Flanner v. Butler,131 N.C. 154; S. v. Robinson, 143 N.C. 622.
(344)